DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 5/03/2021, have been fully considered.  As argued by Applicant, “[t]he pending claims now define the HE episodes as being characterized by a Conn and Asterix score increase of 1 grade each with the subject having a baseline Conn score of 0” (Applicant Arguments, Page 4).  It is believed that the modified rejection of claims under 35 U.S.C. 103(a) as further evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010) addresses this newly added limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claims 75-81 are rejected under 35 U.S.C. 103(a) as being unpatentable over NCT00298038 (2/28/2006; of record) in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
As amended, instant claim 75 is drawn to a method of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject in need, said method comprising (orally (claim 76)) administering about 1100 mg per day (more specifically, as 550 mg twice daily (claim 77)) of rifaximin to a patient in need thereof, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a baseline Conn score of 0.  
More specifically, the method further comprises administering lactulose (claim 78).  
As summarized, the invention reads on claims 75-78.
NCT00298038 teaches a “Phase 3, multi-center, 6-month, double-blind, randomized, placebo-controlled study evaluating the efficacy and safety of rifaximin given 550 mg BID as compared to placebo in subjects who are currently in remission from demonstrated HE.  Subjects will receive rifaximin (550 mg BID) or placebo (1:1) for 6 months following a 7 day screening/observational period.  All subjects will have the option to use lactulose as concomitant medication during the study” (Detailed description), additionally noting that “Rifaximin is… [an] oral antibiotic” (Detailed description).  As further taught by NCT00298038, > 2 spontaneous episodes of HE type C… within 6 months of Screening” (Recruitment Information).
However, NCT00298038 does not specify that the subject to be treated has a Child-Pugh grade of A or B and a baseline Conn score of 0, or that the two or more HE episodes in said subject are characterized by a Conn and Asterix score increase of 1 grade each.
Yet, as further taught by Durand et al, a Child-Pugh grade of A or B would indicate a patient as having either no or minimal encephalopathy (Page S101, Column 1, Table 2).
Similarly, as evidenced by Dimick-Santos, a baseline Conn score of 0 and/or Asterix Grade 0 would indicate a patient as having no or minimal encephalopathy (i.e., “[n]o personality or behavioral abnormality detected” (Page 20, Table 5) and “[n]o tremors” (Page 20, Table 6)), while an episode characterized by Conn score of 1 and/or an Asterix Grade 1 would suggest a risk of HE recurrence in said patient (i.e., “[t]rivial lack of awareness, euphoria or anxiety; shortened attention span; impairment of addition or subtraction” (Page 20, Table 5) and “[r]are flapping motions” (Page 20, Table 6)).
As such, in practicing the method of NCT00298038 for the treatment of subjects who are currently in remission from demonstrated HE but who have suffered from two or more HE episodes within 12 months, it would have been obvious to treat said patients having a Child-Pugh grade of A (but also B) and having a Conn score baseline of 0, as said patients would exhibit no (or minimal) encephalopathy so as to be appropriately characterized as currently in remission from demonstrated HE
In view of all of the foregoing, instant claims 75-78 are rejected as prima facie obvious.
Instant claim 79 (drafted independently) and dependent claims 80-81 are drawn to the same method as claims 75-78, except that the method further requires administering said 550 mg of rifaximin BID for a period of at least 6 months.
As discussed above, NCT00298038 teaches that “Subjects will receive rifaximin (550 mg BID) or placebo (1:1) for 6 months following a 7 day screening/observational period” (Detailed description).
As such, instant claims 79-81 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,642,573 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are characterized by a Conn and Asterix score increase of 1 grade each, as said episodes would suggest that said  patients currently in remission from demonstrated HE would be at risk for recurrence of overt HE in view of Durand et al and as evidenced by Dimick-Santos.     
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 8,969,398 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a baseline Conn score of 0.  The ‘398 patent claims are similarly drawn to a method of reducing a subject’s risk of an HE breakthrough episode by administering about 1100 mg rifaximin daily for a period of 6 months or longer wherein it would have been obvious to treat said patients having a Child-Pugh grade of A (but also B) and having a Conn score baseline of 0, as said patients would currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are characterized by a Conn and Asterix score increase of 1 grade each, as said episodes would suggest that said  patients currently in remission from demonstrated HE would be at risk for recurrence of overt HE in view of Durand et al and as evidenced by Dimick-Santos.   
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,421,195 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a baseline Conn score of 0.  The ‘195 patent claims are similarly drawn to a method of reducing the risk of HE recurrence in an adult comprising administering about 1100 mg rifaximin daily for a period of 6 months or longer wherein it would have been obvious to treat said patients having a Child-Pugh grade of A (but also B) and having a Conn score baseline of 0, as said patients would exhibit no (or minimal) encephalopathy so as to be appropriately characterized as currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are characterized by a Conn and Asterix score increase of 1 grade each, as said episodes Durand et al and as evidenced by Dimick-Santos.     
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,629,828 as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a baseline Conn score of 0.  The ‘828 patent claims are similarly drawn to a method of reducing the risk of overt HE recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of 6 months or longer wherein it would have been obvious to treat said patients having two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each, as said episodes would suggest that said  patients currently in remission from demonstrated HE would be at risk for recurrence of overt HE in view of Durand et al and as evidenced by Dimick-Santos.     
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,629,829 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are characterized by a Conn and Asterix score increase of 1 grade each, as said episodes would suggest that said  patients currently in remission from demonstrated HE would be at risk for recurrence of overt HE in view of Durand et al and as evidenced by Dimick-Santos.     
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,855,254 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are characterized by a Conn and Asterix score increase of 1 grade each, as said episodes would suggest that said  patients currently in remission from demonstrated HE would be at risk for recurrence of overt HE in view of Durand et al and as evidenced by Dimick-Santos.     
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,949,958 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a baseline Conn score of 0.  The ‘958 patent claims are similarly drawn to a method of reducing the frequency of hospitalization visits by an HE subject comprising administering about 1100 mg rifaximin daily for a period of 6 months or longer wherein it would have been obvious to treat said currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are characterized by a Conn and Asterix score increase of 1 grade each, as said episodes would suggest that said  patients currently in remission from demonstrated HE would be at risk for recurrence of overt HE in view of Durand et al and as evidenced by Dimick-Santos.     
Claims 75-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,314,828 in view of Durand et al (J Hepatol 42:S100-S107, 2005; of record) and as evidenced by Dimick-Santos (NDA 22-554 Rifaximin/Xifaxan®, 2010).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to methods of reducing the risk of overt hepatic encephalopathy (HE) recurrence in a subject comprising administering about 1100 mg rifaximin daily for a period of at least 6 months, wherein said patient has had two or more HE episodes characterized by a Conn and Asterix score increase of 1 grade each within 12 months prior to the administration of said rifaximin, and wherein the subject has a Child-Pugh grade of A or B and a baseline Conn score of 0.  The ‘828 patent claims are similarly drawn to a method of maintaining remission of HE in a subject comprising administering about 1100 mg rifaximin daily for a period of 6 months or longer wherein it would have been obvious to treat said patients having a Child-Pugh grade of A (but also B) and having a Conn score baseline of 0, as said patients would exhibit no (or minimal) encephalopathy so as to be appropriately characterized as currently in remission from demonstrated HE, in particular wherein the two or more HE episodes in said patients are Durand et al and as evidenced by Dimick-Santoss.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611